Exhibit 10.3

EXECUTION VERSION

ADDITIONAL SECURED PARTY CONSENT

 

   JPMorgan Chase Bank, N.A.    1111 Fannin, 10th Floor    Houston, Texas 770002
   Investment Bank Loan    Operations, Sushma Charania

March 14, 2012

The undersigned is the Authorized Representative for persons wishing to become
Secured Parties (the “New Secured Parties”) under the Third Amended and Restated
Collateral Agreement, dated as of January 29, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”) among
MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC (f/k/a HEXION LLC), a Delaware
limited liability company (“Holdings”), MOMENTIVE SPECIALTY CHEMICALS INC.
(f/k/a HEXION SPECIALTY CHEMICALS, INC.), a New Jersey corporation (the “U.S.
Borrower”), each Subsidiary Party party thereto and JPMORGAN CHASE BANK, N.A.,
as Applicable First Lien Representative (in such capacity, the “Applicable First
Lien Representative”). Capitalized terms in this Agreement but not otherwise
defined herein have the meanings set forth in the Collateral Agreement.

Section 1: General.

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the Collateral Agreement on behalf
of the New Secured Parties under the Indenture, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
by and among Wilmington Trust, National Association, as trustee (the “New
Trustee”), Hexion U.S. Finance Corp., as issuer (the “Issuer”), and the
guarantors named therein (the Notes Obligations as defined in the Indenture, the
“New Secured Obligations”) and to act as the Authorized Representative for the
New Secured Parties;

(ii) acknowledges that the New Trustee has received a copy of the Collateral
Agreement and the First Lien Intercreditor Agreement;

(iii) appoints and authorizes the Applicable First Lien Representative to take
such action as agent on its behalf and on behalf of all other Secured Parties
and to exercise such powers under the Collateral Agreement and First Lien
Intercreditor Agreement as are delegated to the Applicable First Lien
Representative by the terms thereof, together with all such powers as are
reasonably incidental thereto; and

(iv) accepts and acknowledges the terms of the First Lien Intercreditor
Agreement applicable to it and the New Secured Parties and agrees to serve as
Authorized

 

1



--------------------------------------------------------------------------------

Representative for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms thereof applicable to holders of Other First
Lien Obligations, with all the rights and obligations of a Secured Party
thereunder and bound by all the provisions thereof as fully as if it had been a
Secured Party on the Intercreditor Effective Date and agrees that its address
for receiving notices pursuant to the Security Documents (as defined in the
First Lien Intercreditor Agreement) shall be as follows:

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

The Applicable First Lien Representative, by acknowledging and agreeing to this
Other First Lien Secured Party Consent, accepts the appointment set forth in
clause (iii) above.

Section 2: Parallel Debt Notes Obligations.

For the purposes of creating security rights governed by Dutch law,

(a) the Issuer hereby irrevocably and unconditionally undertakes to pay to the
Collateral Agent (as defined in the First Lien Intercreditor Agreement) (the
“Collateral Agent”) an amount equal to the aggregate amount payable
(verschuldigd) by it to the Holders (as defined in the Indenture) under the
Notes Obligations (as defined in the Indenture). The payment undertaking of the
Issuer under this Section 2(a) is hereinafter referred to as its “Parallel Debt
Notes Obligations”;

(b) the Parallel Debt Notes Obligations of the Issuer constitute obligations and
liabilities of the Issuer to the Collateral Agent which are separate and
independent from, and without prejudice to, the Notes Obligations and the
Parallel Debt Notes Obligations represent the Collateral Agent’s own independent
right to receive payment of the Parallel Debt Notes Obligations from the Issuer;

(c) the Parallel Debt Notes Obligations of the Issuer will be payable in the
currency or currencies of the corresponding Notes Obligations and will become
due and payable as and when and to the extent one or more of the Notes
Obligations become due and payable;

(d) to the extent the Collateral Agent receives any amount in payment of the
Parallel Debt Notes Obligations of the Issuer, the Collateral Agent shall
distribute that amount among the New Secured Parties in accordance with the
First Lien Intercreditor Agreement and any other applicable intercreditor
agreement. Upon receipt by the Collateral Agent of any amount in payment of the
Parallel Debt Notes Obligations (a “Received Amount”), the corresponding Notes
Obligations shall be reduced by amounts totaling an amount (a “Deductible
Amount”) equal to the Received Amount in the manner as if the Deductible Amount
were received by the Collateral Agent as a payment of the relevant Notes
Obligations on the date of receipt by the Collateral Agent of the Received
Amount; and

 

2



--------------------------------------------------------------------------------

(e) the Issuer and the Collateral Agent acknowledge and confirm that pursuant to
the provisions contained in this Section 2, the amount which may become payable
by the Issuer as its Parallel Debt Notes Obligations from time to time shall not
exceed the aggregate amount which is payable for principal and interest under
the Notes Obligations from time to time.

THIS ADDITIONAL SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party
Consent to be duly executed by its authorized officer as of the 14th day of
March 2012.

 

WILMINGTON TRUST BANK, NATIONAL
ASSOCIATION, AS TRUSTEE AND AS
AUTHORIZED REPRESENTATIVE

By:

 

/s/ Authorized Signatory

  Name:   Title:

ACKNOWLEDGED AND AGREED:

 

JPMORGAN CHASE BANK, N.A.,

AS APPLICABLE FIRST LIEN
REPRESENTATIVE AND COLLATERAL
AGENT

By:

 

/s/ Authorized Signatory

 

Name:

 

Title:

 

MOMENTIVE SPECIALTY CHEMICALS
HOLDINGS LLC By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE SPECIALTY CHEMICALS INC. By:  

/s/ Authorized Signatory

  Name:     Title:  

[Signature Page to Additional Secured Party Consent]



--------------------------------------------------------------------------------

HEXION U.S. FINANCE CORP. By:  

/s/ Authorized Signatory

  Name:     Title:   BORDEN CHEMICAL FOUNDRY, LLC By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE INTERNATIONAL INC. By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE SPECIALTY CHEMICALS INVESTMENTS INC. By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE CI HOLDING COMPANY (CHINA) LLC By:   Lawter
International Inc., its sole managing member By:  

/s/ Authorized Signatory

  Name:     Title:   HSC CAPITAL CORPORATION By:  

/s/ Authorized Signatory

  Name:     Title:  

[Signature Page to Additional Secured Party Consent]



--------------------------------------------------------------------------------

LAWTER INTERNATIONAL INC. By:  

/s/ Authorized Signatory

  Name:     Title:   OILFIELD TECHNOLOGY GROUP, INC. By:  

/s/ Authorized Signatory

  Name:     Title:   NL COOP HOLDINGS LLC By:   Momentive Specialty Chemicals
Inc., a sole member By:  

/s/ Authorized Signatory

  Name:     Title:  

[Signature Page to Additional Secured Party Consent]